Citation Nr: 9917578	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 40 
percent for left lower extremity venous insufficiency.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease.

4.  Entitlement to an initial evaluation in excess of 20 
percent for right lower extremity venous insufficiency.

5.  Entitlement to an initial evaluation in excess of 20 
percent for abdominal aortic aneurysm.

6.  Entitlement to an initial evaluation in excess of 10 
percent for stroke residuals.

7.  Entitlement to an initial compensable evaluation for 
nicotine dependence acquired on active duty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1956 to November 
1964.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The RO denied entitlement to service connection for bilateral 
hearing loss, and determined that the claim for service 
connection for emphysema and heart disease as secondary to 
lead paint exposure was not well grounded.

In April 1998 the RO, in pertinent part, granted entitlement 
to service connection for nicotine dependence acquired on 
active duty with assignment of a 10 percent evaluation, 
coronary artery disease with postoperative coronary artery 
bypass graft (CABG) with assignment of a 10 percent 
evaluation, chronic obstructive pulmonary disease with 
assignment of a 30 percent evaluation, bilateral lower 
extremity venous insufficiency with assignment of a 30 
percent evaluation, abdominal aortic aneurysm with assignment 
of a 20 percent evaluation, and for stroke residuals with 
assignment of a 10 percent evaluation; and affirmed the 
denial of entitlement to service connection for bilateral 
hearing loss.

The veteran filed a notice of disagreement with the April 
1998 rating decision as to the actions reported above in May 
1998.



In July 1998 the RO assigned a separate evaluation of 40 
percent for left lower extremity venous insufficiency and a 
20 percent evaluation for right lower extremity venous 
insufficiency, and deferred a decision with respect to 
entitlement to an increased evaluation for coronary artery 
disease with CABG.

In August 1998 the RO issued a statement of the case as to 
the issues of the evaluations assigned for chronic 
obstructive pulmonary disease, left lower extremity venous 
insufficiency, right lower extremity venous insufficiency, 
stroke residuals, and abdominal aortic aneurysm.

In October 1998 the veteran filed a substantive appeal as to 
the issues of the evaluations for stroke residuals, chronic 
obstructive pulmonary disease, coronary artery disease with 
CABG, nicotine dependence acquired on active duty, left lower 
extremity venous insufficiency, right lower extremity venous 
insufficiency, and a total disability rating for compensation 
purposes on the basis of individual unemployability.

In February 1999 the RO granted a 100 percent evaluation for 
postoperative coronary artery disease effective from July 22 
through October 31, 1998, and reinstated the prior 30 percent 
rating effective November 1, 1998.  A notice of disagreement 
was not filed with the above determination.

In March 1999 the RO granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.

However, in their April and May 1999 statements on behalf of 
the veteran, the representatives stated that the veteran 
disagreed with the denials of entitlement to service 
connection for bilateral hearing loss, emphysema, and 
smoking.




In view of the fact that service connection has been granted 
for chronic obstructive pulmonary disease (emphysema) and 
nicotine dependence acquired on active duty, the above 
recited RO adjudicative determinations, and the absence of a 
written withdrawal of the other issues procedurally prepared 
for appellate review, the Board has construed the issues for 
appellate consideration as consisting of and limited to those 
reported on the title page.


REMAND

This claim must be afforded expeditious treatment by the 
regional office (RO).  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the veteran's substantive appeals, dated in November 1995 
and December 1996 (it is believed that the second substantive 
appeal was probably dated in December 1995, as the date of 
receipt is stamped January 23, 1996), the veteran indicated 
that he desired a hearing at his local RO before a member of 
the Board.  Thereafter, in response to a January 1996 letter 
from the RO regarding the veteran's request, the veteran 
indicated that he now wanted a hearing at the RO before a 
hearing officer.  The claims file reflects that a date was 
originally selected in early August 1996.  There is then an 
indication that there was an initial request for a 
postponement of the hearing date by the veteran, and then a 
withdrawal of the request for a personal hearing by the 
veteran's service representative in August 1996.  

However, the file then reflects an additional substantive 
appeal, dated in October 1998, in which the veteran again 
indicated that he desired a hearing at his local RO before a 
member of the Board.  While the Board notes that the 
veteran's service representative had clearly withdrawn the 
earlier request for a personal hearing in August 1996, the 
Board finds that the October 1998 substantive appeal subsumed 
the earlier withdrawal, and contained an unequivocal request 
for a hearing before a member of the Board at the veteran's 
local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should arrange for the veteran to 
have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending the 
hearing in this matter.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










